Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 3/15/21.  As directed by the amendment, claims 2-59 have been cancelled and no claims have been added nor cancelled.  As such, claim 1 is pending in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Note: the term “comprising” (line 1) is improper language for an abstract; Examiner suggests amending to read –including--.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The language “cm H2O” (line 10 and 15) is objected to; Examiner suggests amending to read –cm H2O--.  
The claim includes period punctuation marks (see lines 2 and 3) not at the end of the sentence; however, MPEP 608.01(m) states that the form of the claims is such that each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (2008/0236593) in view of Campbell et al. (2007/0289596).
Regarding claim 1, Nelson shows a ventilation device (see Fig. 2-4, abstract and para. 0003 for example) comprising: a ventilation tube having proximal and distal ends (ventilation tube 10, see Fig. 1-2 and para. 0044, distal end 17, proximal end being the end opposite of 17); and an inflatable cuff having a proximal bulge portion and a distal neck portion disposed distal to the bulge portion (see Fig. 3, inflatable cuff 12, proximal bulge portion 32, distal neck portion 36, see para.0052), the inflatable cuff being mounted around the ventilation tube to define proximal and distal cuff attachment locations which are both fixed on an outer surface of the ventilation tube (see Fig. 3,proximal attachment location being the upper part of cuff 12 which attaches to tube 10, distal attachment location being lower part of cuff 12 which attaches to tube 10), wherein: when the tube-mounted cuff is deployed within a human trachea sized for the ventilation tube so that (A) the ventilation tube is co-axial with the human trachea (see Fig. 2-3 showing tube being co-axial with human trachea) and (B) the tube-mounted cuff is uninflated or inflated to a pressure of 25 cm H2O, a widest portion of the bulge portion of the mounted cuff is in wrinkled contact with the trachea (see Fig. 3-4 showing wrinkle 40 contact with the trachea, see also para. 0047-0048, para. 0061 disclosing 25 cm H2O inflation cuff pressure).  Nelson is silent as to providing the sealing contact with a pressure of 5 cm H2O; however, Campbell teaches a similar ventilation tube and inflatable cuff which is inflated to seal with the trachea at a pressure of 5 cm H2O (see Campbell para. 0028, “intra cuff pressures less than 10 cm H2O or less than 5 cm H2O”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nelson device’s cuff to also seal with the trachea at a pressure of 5 cm H2O, as taught by Campbell, in order to provide sealing at a lower pressure with less stress on the cuff.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/275149 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Clayton et al. (2008/0210243), Colburn et al. (2008/0142016), Martens et al. (2008/0078400), and Nelson (2007/0295337) are all directed towards ventilation devices similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785